

116 HR 2309 IH: Real Estate Exchange Fairness Act of 2019
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2309IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat Puerto Rico as part of the United States for
			 purposes of determining whether real property qualifies for treatment as a
			 like-kind exchange.
	
 1.Short titleThis Act may be cited as the Real Estate Exchange Fairness Act of 2019. 2.Puerto Rico treated as part of United States for purposes of like-kind exchanges (a)In generalSection 1031(h) of the Internal Revenue Code of 1986 is amended by adding at the end the following: For purposes of the preceding sentence, the term United States shall be treated as including Puerto Rico..
 (b)Effective dateThe amendment made by this section shall apply to exchanges completed after the date of the enactment of this Act.
			